Citation Nr: 0023920	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  94-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for service-connected hypertension, aortic 
insufficiency, on appeal from the initial grant of service 
connection.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected weakness of the left upper 
extremity secondary to a lacunar infarct, on appeal from the 
initial grant of service connection.

3.  Entitlement to a disability rating in excess of 40 
percent for service-connected weakness of the left lower 
extremity secondary to a lacunar infarct, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1993.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that granted entitlement to 
service connection for hypertension, aortic insufficiency, 
evaluated as 20 percent disabling; weakness of the left upper 
extremity secondary to a lacunar infarct, evaluated as 10 
percent disabling; and weakness of the left lower extremity 
secondary to a lacunar infarct, evaluated as 10 percent 
disabling, each effective from February 1, 1993.

The case was previously before the Board in April 1997, when 
it was remanded for additional records and examination of the 
veteran.  The requested development has been accomplished to 
the extent necessary.  

In November 1998, the RO awarded an increased rating of 60 
percent for hypertension, aortic insufficiency; 30 percent 
for weakness of the left upper extremity secondary to a 
lacunar infarct; and 40 percent for weakness of the left 
lower extremity secondary to a lacunar infarct, each 
effective from February 1, 1993.

Additional evidence, consisting of July 1998 private 
treatment records, was associated with the claims folder 
subsequent to the most recent February 1999 supplemental 
statement of the case (SSOC) addressing the issues on appeal.  
However, because this evidence is not relevant to the claims 
on appeal, a remand to the RO for the issuance of an SSOC is 
not warranted.  38 C.F.R. §§ 19.31, 19.37 (1999). 

The veteran has also claimed entitlement to an annual 
clothing allowance and entitlement to special monthly 
compensation.  These matters are referred to the RO for 
appropriate action.

The claim of entitlement to a disability rating in excess of 
60 percent for service-connected hypertension, aortic 
insufficiency, on appeal from the initial grant of service 
connection, is the subject of the REMAND immediately 
following this decision.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  From February 1, 1993, to May 28, 1997, the veteran's 
service-connected weakness of the left upper extremity 
secondary to a lacunar infarct was manifested by no more than 
moderate incomplete paralysis.

3.  From May 28, 1997, forward, the veteran's service-
connected weakness of the left upper extremity secondary to a 
lacunar infarct was manifested by moderately severe 
incomplete paralysis. 

4.  The veteran's service-connected weakness of the left 
lower extremity secondary to a lacunar infarct is manifested 
by no more than moderately severe incomplete paralysis at all 
times since the grant of service connection.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for service-connected weakness of the left upper 
extremity secondary to a lacunar infarct from February 1, 
1993, to May 28, 1997, were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8513 
(1999).

2.  The criteria for a 60 percent disability rating, and no 
more, for service-connected weakness of the left upper 
extremity secondary to a lacunar infarct are met from May 29, 
1997, forward.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8513 (1999).

3.  The criteria for a disability rating in excess of 40 
percent for service-connected weakness of the left lower 
extremity secondary to a lacunar infarct have not been met at 
any time since the initial grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records show that he was 
hospitalized in April 1977 with a diagnosis of lacunar 
infarction secondary to hypertension.  In May 1990, he was 
hospitalized with complaints of left upper extremity 
paresthesias and weakness.  

After his separation from service, the veteran was afforded a 
VA general medical examination in April 1993.  He complained 
of mild left-sided weakness in the left arm and leg, with no 
foot drag.  The examiner noted that he was right handed.  His 
carriage, gait and posture were normal.  There was no atrophy 
or limitation of extension or flexion of the extremities.  
Motor status, coordination, and reflex sensory status were 
within normal range.  Upon VA spine examination in April 
1993, the veteran had subjective decreased strength of the 
left arm and leg.   
Pertinent diagnoses included status post left stroke, 
decreased motor strength in the left arm and leg.

VA treatment notes dated in March 1994 show that the veteran 
had 4/5 muscle strength of the left upper and lower 
extremities.  Sensation was intact throughout.  Deep tendon 
reflexes were hyperreflexic on the left.  

The veteran was hospitalized in March 1994 at the Shreveport, 
Louisiana, VA Medical Center (VAMC) for a transient ischemic 
attack (TIA).  He stated that he noticed increased weakness 
in his left side, but only when he was tired.  The examiner 
noted mild left hemiparesis.  Reflexes were 2+ in the upper 
and lower extremities, with a downgoing toe.  Heel to shin 
was normal.  Sensation was normal to pinprick and touch.  

The veteran had a physical therapy consultation during his 
March 1994 hospitalization.  He reported that he was employed 
as a file clerk and cashier.  He complained of increasing 
left foot drop with fatigue.  The examiner noted a slight 
decrease in left dorsiflexion.  Gross muscle testing revealed 
3/5 to 3/5+ in the left hip, knee and toes and 1/5+ to 2/5 in 
the ankle plantar flexion and dorsiflexion.  There was also 
mild joint tightness in the left ankle and decreased left 
pedal pulse.  Sensation was intact.  The veteran was provided 
a dorsiflexion assist brace and instructed on exercises.

VA treatment records dated in September 1994 show that the 
veteran had 4/5 motor strength in the left upper and lower 
extremities.  Deep tendon reflexes were 2+ and the toes were 
downgoing.  Concerning his gait, the examiner noted mild left 
hemiparesis.  Motor strength of the upper and lower 
extremities was reported as 5/5 in October 1994.  In July 
1995, and examiner noted old left-sided weakness with 
extensor plantar on the left. 

During VA hospitalization in August 1995, sensation was 
intact to touch.  Motor strength was 4/5 on the left.  
Reflexes were 2/2 throughout.  The left toe had a positive 
Babinski sign.    

The veteran was re-examined by VA in October 1995.  On 
neurological evaluation, his complaints included weakness of 
the left side of his body.  He was wearing a brace on his 
left ankle due to dragging of the left foot.  He also 
reported loss of sensation and strength in the left upper 
extremity.  He had difficulty performing fine movements.  The 
examiner noted some weakness of the left hand and that the 
veteran wore a left ankle brace for balance and weakness.  
There was no fasciculation.  The veteran had good strength 
and was able to pick up keys and coins from the table.  There 
was loss of strength in the left arm and reflexes were 
absent.  There was also left leg weakness and loss of reflex.  
The examiner diagnosed status post lacunar infarct stroke by 
history, 1977 and 1990,  with left-sided weakness and mild 
loss of movement and sensory loss.

In May 1996, the veteran sought treatment for pain in the 
left shoulder and arm.  He also indicated that he had 
weakness in his left arm and leg for some time.  He was able 
to move all of his extremities.  In August 1996, an examiner 
noted that there was mild residual of left hemiparesis.  
Muscle strength on the left was decreased as compared to the 
right in December 1996, at which time the veteran reported 
monthly episodes of transient left-sided symptoms since 
August 1996.  The veteran also reported in February 1997 that 
since the change in his medication, he had no episodes of 
left-sided numbness and weakness.

Upon VA neurological examination in May 1997, the veteran 
gave a history of TIAs once every six months, which included 
weakness and a sensation on the left side of his body that 
went away in a few hours.  He did not use a cane, but wore a 
left leg brace.  He felt that his left hand fumbled.  He was 
unable to use a typewriter or computer keyboard with his left 
hand.  He was able to drive a car, dress himself, and carry 
out personal hygiene.  He was working in a file room 
transporting records.  On physical examination, the veteran 
walked with a limp.  He had difficulty removing his pants but 
was able to undress with his shirt satisfactorily and alone.  
He required some assistance getting on the examining table 
because of unsteadiness.  He was weak in shrugging his left 
shoulder.  Pterygoid function was weak on the left.  The 
examiner stated that the veteran had a moderately severe 
hemiparesis involving the left upper and lower extremities.  
He was unable to do rapid, repetitive motions with these 
extremities.  Reflexes were hyperactive in the left upper 
extremity as compared to the right.  Hoffmann's sign was 
positive.  Babinski was not initiated because the veteran 
wore a left foot brace to prevent left foot drop.  He had 
essentially almost symmetrical musculature in the left and 
right extremities, although the left musculature may be 
slightly less in volume.  The examiner diagnosed multiple 
cerebrovascular accidents in the past with residual left 
hemiparesis.  

VA treatment records dated in February 1998 show that the 
veteran reported left-sided mild weakness, but felt that he 
was improving slowly.  He used his left ankle brace 
intermittently.  He tended to trip easily when he did not use 
it.  The examiner noted no significant change in the mild 
left-sided hemiparesis.  

More recently, the veteran underwent VA neurological 
examination in June 1998.  He was examined by the same 
examiner who saw him in May 1997.  The examiner stated that 
the findings appeared to be essentially unchanged since that 
time.  The veteran reported having TIAs, with included a 
feeling of strangeness in the left side of his body.  He was 
not able to type with his left hand.  He did not use a cane, 
but wore a left leg brace.  He fumbled with his left hand.  
He was able to dress himself "pretty" well, using mainly 
his right hand.  He sometimes required assistance.  He was 
able to care for this personal hygiene satisfactorily.  He 
was employed in a file room delivering files.  On physical 
examination, the veteran was well developed and walked with a 
limp on the left side.  He had difficulty removing his pants 
and shirt.  He had to unbutton his shirt with his right hand 
and required assistance putting on the shirt.  He also 
required some minor assistance getting on and off the 
examining table because of unsteadiness.  Shrugging of the 
left shoulder was weak.  Pterygoid and left 
sternocleidomastoid function were weak on the left.  

The examiner stated that the veteran had moderately severe 
left hemiparesis.  Strength of the left extremities was 
approximately one fifth to one fourth of that of the right 
extremities.  The left upper extremity had a slightly more 
severe loss of strength than the left lower extremity.  The 
veteran was unable to perform rapid repetitive motion with 
the left upper and lower extremities.  Reflexes were 
hyperactive in the left upper extremity as compared to the 
right.  Hoffmann's sign was positive.  Babinski was not 
initiated because the veteran wore a left foot boot to 
prevent left foot drop.  Patellar reflexes were more active 
on the left than the right.  The examiner diagnosed multiple 
cerebrovascular accidents in the past with residual left 
hemiparesis.  


II.  Legal analysis

A.  General

The veteran appealed the initial assignment by the RO of the 
disability ratings for his service-connected left upper and 
lower extremity disorders.  Accordingly, his claims for 
higher ratings for his service-connected disabilities are 
well-grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open). 

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected disabilities 
properly.  The veteran requested a hearing before a traveling 
section of the Board in April 1994; however, he subsequently 
canceled his scheduled hearing.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

This appeal being from the initial ratings assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally require 
notice and a delay in implementation when there is proposed a 
reduction in evaluation that would result in reduction of 
compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126.  The veteran's appeal of the original grants of service 
connection rendered the September 1993 rating decision non-
final, and the Board here considers all evidence in 
determining the appropriate evaluations.  

Before the Board may execute a staged rating of the veteran's 
disabilities, it must be determined that there is no 
prejudice to him to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the veteran in 
considering the issues as ones of entitlement to higher 
ratings on appeal from the initial grants of service 
connection.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1999), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  



B.  Service-connected weakness of the left upper extremity 
secondary to a lacunar infarct

The impairment caused by the veteran's service-connected left 
upper extremity disability is evaluated under criteria 
provided by the General Rating Formula for Disease of the 
Peripheral Nerves.  38 C.F.R. § 4.124a, Diagnostic Code 8513 
(1999).  The medical evidence of record demonstrates that the 
veteran is right handed.  The assignment of a 30 percent 
rating requires evidence of moderate incomplete paralysis of 
all radicular groups of the minor extremity.  A 60 percent 
disability evaluation is assigned for severe incomplete 
paralysis of all radicular groups of the minor extremity.  
When there is complete paralysis of all radicular groups of 
the minor extremity, an 80 percent disability evaluation is 
warranted.

The term "incomplete paralysis" resulting from peripheral 
nerve injuries indicates a degree of lost or impaired 
function that is substantially less than the type pictured 
for complete paralysis of the involved nerve or nerve groups, 
whether due to the varied level of the nerve lesion or to 
partial nerve regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a (1999).


i.  Rating from February 1, 1993, to May 28, 1997

Examining the evidence during this time period, the Board is 
of the opinion that the impairment resulting from the 
veteran's service-connected left upper extremity disability 
did not more nearly approximate the criteria for the next 
higher rating, but rather was appropriately evaluated as a 
"moderate" disability and adequately compensated by the 30 
percent disability evaluation.  

What was reflected on examination were findings of primarily 
mild paralysis of the left upper extremity.  For example, on 
VA general medical examination in April 1993, the veteran 
complained of only mild left-sided weakness in the left arm.  
There was no atrophy or limitation of extension or flexion of 
the left upper extremity.  Motor status, coordination, and 
reflex sensory status were within normal range.  In March and 
September 1994 and August 1995, the veteran had 4/5 muscle 
strength of the left upper extremity.  His left hemiparesis 
was described as mild by an examiner in March 1994.  While he 
complained of loss of sensation and strength in the left 
upper extremity and  difficulty performing fine movements on 
VA examination in October 1995, the examiner indicated that 
he had good strength and was able to pick up keys and coins 
from the table.  The diagnosis was left-sided weakness with 
mild loss of movement and sensory loss.  Left hemiparesis was 
again described as mild in August 1996.  

Thus, the Board finds that the preponderance of the evidence 
is against entitlement to a higher evaluation than the 30 
percent rating assigned by the RO.  There was no evidence of 
severe paralysis of the left upper extremity.  The treatment 
records provide no basis for assignment of a higher 
evaluation.


ii.  Rating from May 29, 1997, forward

As of May 29, 1997, the evidence shows that the veteran 
experienced an increase in disability.  On VA examinations in 
May 1997 and June 1998, the examiner described his left 
hemiparesis as moderately severe.  He was unable to do rapid, 
repetitive motions with his left upper extremity.  Strength 
of the left upper extremity was approximately one fifth to 
one fourth of that of the right upper extremity.  The veteran 
had to unbutton his shirt with his right hand and required 
assistance putting on the shirt.  Accordingly, resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports entitlement to a 60 percent disability 
rating from May 29, 1997, forward for his service-connected 
left upper extremity disability.  See 38 U.S.C.A. § 5107(b) 
(1999); 38 C.F.R. §§ 3.102, 4.3 (1999). 

While the evidence does support a 60 percent disability 
rating, the criteria for an 80 percent rating are not met.  
There have been no findings of complete paralysis of the left 
upper extremity.  The veteran is employed in a file room 
transporting records.  Again, he has only moderately severe 
left hemiparesis, with some strength of the left upper 
extremity.


C.  Service-connected weakness of the left lower extremity 
secondary to a lacunar infarct

Under Diagnostic Code 8520, a 40 percent evaluation requires 
moderately severe incomplete paralysis of the sciatic nerve.  
A 60 percent evaluation requires severe incomplete paralysis 
with marked muscular atrophy; and an 80 percent evaluation 
requires complete paralysis of the sciatic nerve.  When there 
is complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520 (1999). 

Here, the manifestations of the veteran's left lower 
extremity disability are deemed to be adequately compensated 
by the 40 percent rating since the initial grant of service 
connection.  His condition has been described by examiners as 
mild and, at worst, moderately severe, and these 
characterizations are supported by the medical findings.  
There have no findings of severe incomplete paralysis, marked 
muscular atrophy, or complete paralysis.

For example, on VA general medical examination in April 1993 
the veteran complained of only mild left-sided weakness in 
the left leg and there was no atrophy or limitation of 
extension or flexion of the extremities.  Motor status, 
coordination, and reflex sensory status were within normal 
range.  He had 4/5 muscle strength of the left lower 
extremity in March and September 1994 and August 1995.  In 
March 1994 and August 1995, the left hemiparesis of the lower 
extremity was described as mild by examiners.  On VA 
examination in October 1995, despite the fact that the 
veteran wore a brace on his left ankle, the examiner noted 
only left-sided weakness with mild loss of movement and 
sensory loss.  The VA examiner in May 1997 and June 1998 
described the veteran's disability as moderately severe, as 
required for the assignment of a 40 percent rating under 
Diagnostic Code 8520.  The veteran walked with a limp, had 
some unsteadiness and decreased strength, and was unable to 
do rapid, repetitive motions; however, he had almost 
symmetrical musculature in the left and right lower 
extremities, although the left musculature was slightly less 
in volume.  He was also employed in a file room delivering 
files, and it was noted that the left upper extremity had a 
slightly more severe loss of strength than the left lower 
extremity.  

Accordingly, the Board concludes that the evidence does not 
support a finding that the nature and severity of the 
veteran's left lower extremity disability is productive of 
severe incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8520 (1999).  The 
preponderance of the evidence is against the assignment of a 
rating in excess of 40 percent at any time since February 
1993.  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999). 


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected weakness of the left upper extremity 
secondary to a lacunar infarct from February 1, 1993, to May 
28, 1997, is denied.

Entitlement to a 60 percent disability rating for service-
connected weakness of the left upper extremity secondary to a 
lacunar infarct is granted, from May 29, 1997, forward, 
subject to the applicable regulations governing the payment 
of monetary benefits.

Entitlement to a disability rating in excess of 40 percent 
for service-connected weakness of the left lower extremity 
secondary to a lacunar infarct is denied.



REMAND

Service-connected hypertension, aortic insufficiency

In April 1997, the Board remanded this case to the RO.  
Unfortunately, it is again necessary to remand this claim.  
New regulations promulgated by VA for rating 
service-connected cardiovascular disorders became effective 
on January 12, 1998.  62 Fed.Reg. 65207-65224 (December 11, 
1997).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.  The RO considered this claim under 
the new regulations in a November 1998 supplemental statement 
of the case.  

However, which version of the pertinent regulations is more 
favorable to the veteran's claim, if indeed either one is 
more favorable than the other, cannot be determined because 
the medical evidence does not directly address the questions 
involved in this case so that a proper rating may be 
assigned.  The veteran underwent VA examinations in May 1997 
and June 1998, but the examiners did not determine metabolic 
equivalent (METS) scores, as required under the new rating 
criteria.  One MET is the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, NOTE (2) (1999).

In short, the Board cannot derive findings of medical fact 
from the medical evidence in this case.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions).   Therefore, on remand 
the veteran should be afforded a comprehensive VA 
examination.

Accordingly, this case is remanded for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected cardiovascular 
disease since 1998.  After the list is 
submitted by the veteran, make 
arrangement in order to obtain copies of 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in treatment received at any 
VA facilities.  

With respect to VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche. 

If the RO is unable to obtain any private 
treatment records, the veteran and his 
representative should be informed and 
given an opportunity to obtain and submit 
the records.  38 C.F.R. § 3.159(c).

2.  Afford the veteran a comprehensive 
VA medical examination to determine the 
current severity of his service-
connected hypertension, aortic 
insufficiency. The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests deemed 
necessary by the examiner should be 
conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should comment on all 
manifestations of the veteran's service-
connected hypertension, aortic 
insufficiency.  Appropriate exercise 
testing must be conducted in order to 
determine metabolic equivalent scores 
(METS).  

If a determination of METS by exercise 
testing cannot be done for medical 
reasons, the examiner must indicate so, 
and should then provide an estimation of 
the level of activity (expressed in METS 
and supported by specific examples, such 
as slow stair climbing or shoveling 
snow).  The physician should specifically 
indicate at what level there are symptoms 
of dyspnea, fatigue, angina, dizziness, 
or syncope.

The examiner should include in the report 
an assessment of functions which 
precisely correspond to the functions 
which are listed in the rating criteria 
to include workload restrictions, and 
should answer the following questions:

a.  Is there any evidence of left 
ventricular dysfunction, and if so, what 
is the ejection fraction?

b.  Does the veteran suffer with chronic 
congestive heart failure?  If so, how 
many episodes of acute congestive heart 
failure has he suffered in the past year?

c.  At what level of METS score does the 
veteran experience dyspnea, fatigue, 
angina, dizziness, or syncope?

d.  To what extent does the veteran's 
service-connected hypertension, aortic 
insufficiency limit 
his social and industrial adaptability?  
Is more than sedentary work precluded?

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999);  see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and any additional 
information obtained as a result of this 
remand.  In so doing, review the evidence 
of record at the time of the September 
1993 rating decision that was considered 
in assigning the original disability 
rating for this condition, then consider 
all the evidence of record to determine 
whether the facts showed that the veteran 
was entitled to a higher disability 
rating for this condition at any period 
of time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  In evaluating the evidence, the 
old regulations for evaluating the 
disability are to be applied prior to 
January 12, 1998.  From that date, 
consider whether the old or new 
regulations are more favorable, and apply 
the more favorable regulations, or, if 
neither is more favorable, apply the new 
ones.

5.  If the decision with respect to the 
claim on appeal remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 



